Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Defendant argued that to convict him of misappropriating funds of trust absent proof of a criminal intent or proof that he was aware of his status as a trustee was in violation of the prohibition against cruel and *1012unusual punishment; defendant argued that it was a denial of due process of law to sentence him to a term of five to six years for failure to pay corporate debts; defendant argued that the indictment failed to give notice of the charges against 'him denying him due process of law; defendant argued that the failure to grant him standing to attack a search warrant directed at obtaining evidence against him was a violation of the Fourth Amendment; finally, defendant argued that the denial of a hearing to determine the admissibility of evidence obtained as a result of an illegal wiretap after he had established the existence of such taps, albeit the prosecution did not use the evidence, was in violation of the Fourth and Fourteenth Amendments to the Constitution of the United States. The Court of Appeals considered these contentions and held that there was no violation of defendant’s constitutional rights. [See 23 N Y 2d 829.]